DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  

Election/Restrictions
	Applicant's election without traverse of Group (I) in the reply filed on February 4, 2022 is acknowledged. Group (I), drawn to a process of making a compound of formula I-1, tert-butyl 1-(3-(2-amino-6-fluoropyrazolo[1,5-a]pyrimidine-3-carboxamido)-5-fluoropyridin-4-yl)piperidine-4-carboxylate, embraced by claims 122-139 was elected by Applicant. Applicant has not pointed to any errors in the Examiner’s analysis of the classification of the different inventions.  The requirement is still deemed proper and is therefore made FINAL.
	Claims 122-139 are pending and under examination. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 17, 2020 and February 4, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
The applicant has an obligation to call the most pertinent prior art to the attention of the U.S. Patent and Trademark Office in a proper fashion.  Burying one reference in one hundred other IDS references is like citing nothing.  PENN YAN BOATS, INC. v. SEA LARK BOATS, INC. 175 USPQ 260 (S.D. Fla. 1972).  Golden Valley Microwave Foods, Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (U.S. Dist. N. Dist. IN 1992).

Claim Objections
Claims 127-130 and 135 objected to because of the following informalities: the abbreviation/acronym, e.g. DIPEA, CDI, TCTU, NMP, etc. should be spelled-out followed by the abbreviation/acronym in parenthesis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 124 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The preamble of claim 124 is drawn to a compound. However, claim 123, from which it depends, is drawn to a process.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 122-139 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahmad et al. (WO 2014089379) in view of Dunetz et al. (Organic Process Research & Development, 2016, 20, pp. 140-177) and further in view of Galaffu et al. (Organic Process & Development, 2007, 11, pp.406-413) and Ewanicki et al. (US 20060094881).
The present application is drawn to a process of making a compound of formula I-1, by coupling a compound of formula 6a* with a compound of formula 27, purifying compound 28 with a palladium sequestering agent, removing the t-butyl group from compound 28, followed by a coupling with compound 25 to give the final product as shown below :

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
	The reference teaches the reaction between compounds 6a* and compound 27, see paragraph 00112 on pages 94-95. The coupling can be done in an aprotic solvent, e.g., NMP, pyridine or THF, and under heat, e.g. at least 80°C see paragraph 00115. 
Ahmad et al. do not teach the coupling between compounds 6a* and compound 27 with CDI. Dunetz et al. teach CDI is a known amide coupling partner, see pages 158-159. The reference teaches several examples where CDI is used, which were published before the effective date of the present application. Therefore, one of ordinary skill in the art would have used CDI as an amide coupling partner because Dunetz et al. teach CDI is alternatively useable. 
Ahmad et al. do not teach the purification of compound 28 with a palladium sequestering agent. Gallaffu et al. teach palladium catalyst may be the most-widely utilized precious metal due to the metal being easily accessible and the wide range of products produced in high yields, see page 406. Gallafu also teaches disadvantages of using expensive palladium and possible toxic metal residues, see page 406. Ewanicki et al. teach 1,2-diaminopropane as a palladium scavenger, see page 15, paragraph 0070. Thus, one of ordinary skill in the art would use 1,2-diaminopropane as a palladium scavenger to remove palladium from a reaction because Gallafu et al. teach that 
	
	The reference teaches the deprotection of the t-butyl group from compound 28 to afford the carboxylic acid 29, see paragraph 00111 on pages 93-94. In paragraph 00114 teaches the deprotection can be done in a solvent, e.g., 1,4-dioxane, in the presence of an acid, e.g., HCl.
	The reference further teaches the coupling reaction between the carboxylic acid 29 with the compound of formula 25, see paragraph 00110, pages 92-93. The coupling is can be done in an aprotic solvent, e.g., NMP, DMF or THF, with an aliphatic amine base, e.g., DIPEA, and an amide coupling partner, e.g., TBTU or TCTU, see paragraph 00113. 
	
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624